March7, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus Appreciation Fund, Inc. 1940 Act File No.: 811-03081 1933 Act File No.: 2-68671 CIK No.: 0000318478 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended December 31, 2015. Please direct any questions or comments to the attention of the undersigned at (412) 236-4172. Sincerely, /s/ Isaac Tamakloe Isaac Tamakloe Paralegal IT/ Enclosure
